Citation Nr: 1547659	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability of the left groin.

2.  Entitlement to a compensable rating for a right inguinal hernia, status post herniorrhaphy.


REPRESENTATION

Veteran represented by:	Kimball L. Jones, Agent


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied service connection for a left inguinal hernia, and denied a claim of entitlement to an increased rating for a service-connected right inguinal hernia, status post herniorrhaphy.  

With respect to the claim for service connection, the Board notes that the Veteran originally filed a claim of entitlement to service connection for a left inguinal hernia.  While a claimant must describe the nature of the disability for which he is seeking benefits, his identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007). Moreover, a "claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2015).  In this regard, the Board concludes that the RO too narrowly construed the Veteran's claim as limited to a claim for service connection for a left inguinal hernia.  In oral testimony before the Board in November 2014, the Veteran referred to swelling in his left testicle, and clinical records reflect complaints of, and treatment for, lumps on his testicles, diagnosed as cysts.  Accordingly, the Board concludes that the Veteran's claim is more appropriately construed as involving a claim for a disability of the left groin. For this reason, the Board recharacterized the claim, as styled above.
In November 2014, the Veteran testified before the undersigned at a hearing that was held at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a disability of the left groin is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right inguinal hernia, status post herniorrhaphy, has been manifested by subjective complaints of sharp pain in the area of the hernia repair.  There is no evidence of a postoperative recurrent right inguinal hernia that is readily reducible, and the Veteran has not required support by truss or belt.  The scar associated with the herniorrhaphy is nontender, and otherwise without abnormality.


CONCLUSION OF LAW

The criteria for a compensable rating for a right inguinal hernia, status post herniorrhaphy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code (DC) 7338; 4.118, DCs 7804-05 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the residuals of his right inguinal hernia are more disabling than the currently assigned zero percent disability rating reflects.  Specifically, he contends that he is entitled to a compensable rating because he occasionally gets sharp pains in his groin, and sometimes cannot stand or walk far because of the pain.

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify a claimant of the evidence that is necessary, or would be of assistance, in substantiating his or her claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Veteran was provided with VCAA notice with respect to his claim for an increased rating in September 2007, prior to the initial adjudication of the claim in February 2008.  In the September 2007 letter, VA notified the Veteran that he should submit evidence showing that the postoperative right inguinal hernia had worsened in severity.  He was told that he could substantiate the claim with a statement from his doctor, containing clinical and physical findings, the results of any laboratory tests or X-rays, and the dates of the examinations and tests.  He was also instructed that a statement from other individuals who were able to describe from their own knowledge and personal observations the manner in which the Veteran's disability had worsened may be helpful in proving his claim.  He was informed that ratings were assigned using the rating schedule and he was referred to that schedule.  This essentially informed him of the use of diagnostic codes.  He was also given examples of the evidence that could substantiate the claim.
The September 2007 letter also informed the Veteran as to what evidence VA was responsible for obtaining, what evidence VA would help the Veteran get, and how a disability rating and an effective date would be assigned, if the claim were to be granted.  As such, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) .

In next addressing whether VA satisfied its duty to assist the Veteran with respect to his claim for an increased rating, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  In addition to obtaining relevant evidence in support of his claim, the Veteran was provided a VA examination associated with his claim in September 2007.  A copy of the VA examination report is associated with the claims file.  There is no indication that the Veteran's disability has worsened since the date of the most recent examination. Therefore, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The report of VA examination is thorough and supported by the outpatient treatment records.  

In November 2014, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Acting Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 


Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating

The Veteran's right inguinal hernia, status post herniorrhaphy, is rated noncompensably disabling under DC 7338.  Diagnostic Code 7338 provides for a noncompensable rating where the inguinal hernia is small, reducible, or without true hernia protrusion.  A noncompensable evaluation is also warranted where the inguinal hernia has not been operated on, but is remediable.  A 10 percent evaluation is warranted for a postoperative recurrent hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an unoperated irremediable hernia, which is not well supported by a truss or is not readily reducible.  A maximum 60 percent evaluation is warranted for a large postoperative recurrent hernia which is considered inoperable, which is not well supported under ordinary conditions, and which is not readily reducible.  38 C.F.R. § 4.114, DC 7338. 

The Veteran's service treatment records show that he underwent a right inguinal herniorrhaphy in March 1966.  Service treatment records post-dating the surgery show that there was no in-service recurrence of the hernia.  Post-service records, however, show that the Veteran reported undergoing a revision of the herniorrhaphy in May 1989.  The records associated with that revision are not available.

Post-service clinical records otherwise show complaints of lumps on his right testicle (and swelling), diagnosed as cysts, and occasional complaints of abdominal and epigastric pain, unrelated to his right inguinal hernia.

The Veteran underwent VA examination in September 2007, in conjunction with his current claim for an increased rating.  At the time of the examination, he described his right hernia condition as stable, and stated that he was not currently receiving any treatment related to the hernia.  He reported his current symptoms related to the hernia as "sharp pains" in the area of the repair.  

Physical examination of the abdomen revealed no evidence of an inguinal hernia. The abdomen was not tender to palpation.  There was a scar present in the right inguinal area, measuring 12.5 cm by 0.50 cm.  There was no tenderness, or other abnormality resulting from the scar.  The diagnosis was status post-operative right  inguinal hernia. 

Clinical records dated since September 2007 show that there has been no recurrence of the hernia.  These records also show that while the Veteran sought treatment related to his nonservice-connected left inguinal hernia, he did not complain of or seek treatment for his right inguinal hernia, status post herniorrhaphy.  He has not been prescribed, or advised to wear a belt or truss.  At his November 2014 Board hearing, the Veteran stated that he had to wear a jock strap, and complained of testicle swelling.  As noted above, however, the testicle swelling is related to cysts, rather than his right inguinal hernia.  Otherwise, the Veteran stated he was still "experiencing the same things" with respect to his right inguinal hernia as he was at the time of the September 2007 examination.  In other words, his condition had not worsened since he last underwent VA examination.

Despite that the Veteran complains of sharp pain in the area of his right inguinal hernia repair, the evidence does not support a compensable rating.  There is no evidence of a postoperative recurrent right inguinal hernia, readily reducible and well supported by truss or belt, as is required for a 10 percent rating under 38 C.F.R. § 4.114, DC 7338, and nor does the Veteran so contend.  Accordingly, an increased rating may not be awarded under DC 7338. 

Neither is the Veteran entitled to an increased rating based upon the postoperative scar.  On September 2007 examination, the Veteran was observed to have a nontender scar in the right inguinal area, with no abnormalities noted.  38 C.F.R. § 4.118, Diagnostic Codes 7804 and7805 do not allow for the assignment of a compensable rating in this case because the evidence does not show that the scar is deep, causes limited motion, is 144 square inches or greater, is unstable and superficial, or is superficial and painful on examination.  38 C.F.R. § 4.118 DCs 7804-05 (2015).

In reaching this determination, the Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008). 

In sum, the Board concludes that the Veteran's right inguinal hernia, status post herniorrhaphy, most closely approximates the criteria for a 0 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board further finds that these criteria have been met throughout the pendency of the appeal.  In this regard, the Board has considered whether a staged rating is appropriate; however, in the present case, the evidence of record fails to reveal any distinct time periods during which the symptomatology associated with the Veteran's right inguinal hernia, status post herniorrhaphy, has significantly changed, and as such, the Board finds that a uniform evaluation is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board's findings above are based on the schedular criteria.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2015). 

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b) (2015).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. at 111.
 
Here, neither the first nor the second of the Thun elements is satisfied. 

The evidence, such as the September 2007 VA examination, shows complaints of sharp pain in the area of the hernia repair.  The evidence otherwise, however, reflects that there has been no recurrence of the hernia since 1989.  In addition, the scar associated with the herniorrhaphy is nontender and without abnormalities. These symptoms, and their resulting functional impairment, are expressly contemplated by DCs 7338 and 7804-05.  Accordingly, the schedular rating criteria reasonably describe the Veteran's disability picture. 
Even if the Veteran's disability was not contemplated by the rating schedule, the evidence does not suggest that any of the "related factors" are present such that referral is warranted.

The evidence reflects that the Veteran is not working currently.  However, there is no indication that the Veteran's inability to work is in any way related to his right inguinal hernia, status post herniorrhaphy.  Rather, the evidence reflects that he is unable to work as a result of right knee and low back disabilities.  See September 1996 decision of the Social Security Administration, finding disability due to osteoarthritis of the right knee and L-5 spondylosis.  Significantly, the Veteran has not asserted that his right inguinal hernia, status post herniorrhaphy, affects his ability to work.  As such, the matter of entitlement to a total disability rating for individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A compensable rating for right inguinal hernia, status post herniorrhaphy, is denied.


REMAND

The Veteran asserts that he developed a left inguinal hernia as a result of an in-service accident in which he was dragged by a towline for approximately 200 feet.  He also asserts that his service-connected right inguinal hernia developed as a result of this same accident. The RO considered the Veteran's testimony but determined that there was no probative evidence relating the Veteran's post-service left inguinal hernia to his active service.  


As noted above, the Board concludes that the RO too narrowly construed the Veteran's service connection claim as limited to a left inguinal hernia.  In oral testimony before the Board, the Veteran referred to swelling in his left testicle, and post-service clinical records reflect complaints of, and treatment for, lumps on his testicles, diagnosed as cysts.  He stated that these lumps had developed ever since he was in Vietnam.  He also described a history of abdominal pain and vomiting.  The Veteran's service treatment records reflect complaints of and treatment for left-sided abdominal pain, and left groin pain.  The Veteran's testimony regarding the onset of pain and swelling in his left groin is competent.  As he is not competent, however, to relate his in-service complaints to any current symptoms, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination for the purpose of ascertaining whether he has a disability of the left groin, including an inguinal hernia, testicular cysts, or other left-sided abdominal disorder related to his active duty service, including the accident in which he was dragged by a towline. The examiner should specifically offer an opinion as to whether it is as likely as not (50% or greater chance) that any current disability is related to his active duty service.

In rendering this opinion, the examiner should give consideration to the Veteran's statements regarding the in-service symptoms, and his report of continuity of symptoms in the years following his separation from service. 
The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA or to the Veterans Benefits Management System (VBMS), any relevant treatment records contained in Virtual VA and VBMS must be printed so they can be available to the examiner for review. 

The rationale for all opinions, with citation to relevant medical findings, must be provided.

2.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


